        Case: 1:20-cv-02310 Document #: 1 Filed: 04/14/20 Page 1 of 7 PageID #:1




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

Nichele Thomas,                                )
                                               )
        Plaintiff,                             )       COMPLAINT
                                               )
                vs.                            )
                                               )       JURY DEMANDED
Francisco Alliance, Inc.,                      )
                                               )
                                               )
        Defendant.                             )

                                        COMPLAINT AT LAW

        Now comes the Plaintiff, by and through his attorneys, ED FOX & ASSOCIATES, LTD.,

and complaining of the Defendant, states as follows:

                                          JURISDICTION

        1.      This action arises under the United States Constitution and the Family and Medical

Leave Act of 1993 (29 U.S.C section 2601; also known as the “FMLA”). This court has

jurisdiction under and by virtue of 28 U.S.C. Sections 1343 and 1331. This court has jurisdiction

over Plaintiff’s state law claims under its Supplemental jurisdiction authority, 28 U.S.C section

1367.

        2.      Venue is founded in this judicial court upon 28 U.S.C. Section 1391 as the acts

complained of arose in this district.

                                             PARTIES

.       3.      At all times herein mentioned Plaintiff, Nichele Thomas (“Thomas” or

“Plaintiff”), was an employee of Defendant performing her duties in Cook County, Illinois.

        4.      At all times herein mentioned Defendant, Franciscan Alliance Inc., (“Franciscan”)

was an Indiana Corporation doing business in Cook County, Illinois, and maintained one of its


                                                   1
      Case: 1:20-cv-02310 Document #: 1 Filed: 04/14/20 Page 2 of 7 PageID #:2




facilities in Olympia Fields, Illinois. At all relevant times, Franciscan was a private-sector

employer, with 50 or more employees in 20 or more workweeks in the current or preceding

calendar year.

                                               FACTS

       5.        The Defendant, Franciscan Alliance, Inc. (“Franciscan”) operates a hospital in

Olympia Fields, Illinois.

       6.        Plaintiff was an is a Registered Nurse working in the emergency room department

at Franciscan. Plaintiff began her employment with Franciscan in February 2016.

       7.        Plaintiff has always been a good employee performing her job to her employer’s

expectations.

       8.        At all relevant times, Plaintiff had been taking intermittent FMLA leave as needed

because she had asthma and other breathing related issues. At all relevant times her FMLA leave

had been approved.

       9.        As is well known, the Coronavirus pandemic began significantly impacting care

of patients in hospitals in the United States, beginning about late February to early March, 2020.

       10.       During the above-mentioned time period, Plaintiff is informed and believes that

Franciscan converted most, but not all, of its Emergency Room area to negative air pressure.

This is done to help isolate patients and assist in preventing the spread of infectious disease by

endeavoring to prevent cross contamination of infectious disease from room to room.

       11.       Plaintiff had been working in an area of negative air pressure, but on or about

March 18, 2020, Plaintiff was assigned to work in a hospital room with a patient to rule out the

Coronavirus. That particular room did not have negative air pressure.




                                                  2
       Case: 1:20-cv-02310 Document #: 1 Filed: 04/14/20 Page 3 of 7 PageID #:3




       12.     Plaintiff was believed to be already somewhat immuno-suppressed having

asthma, severe sleep apnea, and having had in the past, the H1N1 virus. The Defendant was

aware of Plaintiff’s medical history.

       13.     When Plaintiff was assigned to the room without negative air pressure, she

informed her supervisor and objected to working in the newly assigned room indicating that it

was unsafe to work in that room because it was infectious and the working conditions were

unsafe without additional safety precautions including an N95 (or the equivalent) mask.

       14.     Plaintiff requested from her supervisors additional safety precautions. The

Defendant refused to give Plaintiff the additional protection that she requested.

       15.     Plaintiff’s supervisors told Plaintiff that she should go home, causing Plaintiff to

believe that she was being suspended.

       16.     Thereafter, within about one day, Defendant called Plaintiff on her cellphone and

informed her that she had been terminated.

       17.     Plaintiff’s termination was caused by and in retaliation for Plaintiff engaging in

the activities set forth above, including but not limited to, objecting to the unsafe work

conditions described above, and/or utilizing her FMLA intermittent leave.

       18.      As a direct and proximate result of said unlawful employment practices and in

disregard of the Plaintiff’s rights and sensibilities, Plaintiff has suffered lost wages, and has

suffered the indignity of discrimination, which has manifested in emotional distress, has harmed

her earning capacity, disrupted her personal life, and caused the loss of enjoyment of the

ordinary pleasures of life.

       19.     By reason of the above-described acts and omissions of Defendants, Plaintiff was

required to retain an attorney to institute, prosecute and render legal assistance to her in the



                                                   3
       Case: 1:20-cv-02310 Document #: 1 Filed: 04/14/20 Page 4 of 7 PageID #:4




within action so that she might vindicate the loss and impairment of her rights. By reason

thereof, Plaintiff requests payment by Defendants of a reasonable sum for attorney’s fees

pursuant to 42 U.S.C. Section 1988, the Equal Access to Justice Act, the appropriate State law

provisions, or any other provision set by law.

                                             COUNT I

                             PLAINTIFF AGAINST DEFENDANT FOR
                          VIOLATION OF THE WHISTLE BLOWER ACTS

        20.     Plaintiff realleges and incorporates paragraphs one (1) through nineteen (19) as

though fully set forth at this place.

        21.     Plaintiff objected to working without proper safety precautions, including

without proper personal protective equipment (“PPE”).

        22.     The requirement to employ Plaintiff in conditions that meet applicable reasonable

health and safety requirements of its employees, are set forth in the Statutes of the State of

Illinois, OSHA, the Illinois Administrative Code, including Title 77, the Illinois Department of

Health, and the Centers for Disease Control (“CDC”), including the CDC’s regulations and

guidelines promulgated by it and all other applicable polices.

        23.     Plaintiff was terminated in retaliation for indicating her objection to working in

unsafe working conditions.

        24.     The acts taken by defendant in terminating Plaintiff was in violation of various

state law whistleblowing statutes, including but not limited to 210 ILCS 86/35; 225 ILCS 65/50-

50; and 740 ILCS 174/20 and 20.1 Theses statutes prevent employers from retaliating against an

employee for objecting to unsafe working conditions.

        25.     As a direct and proximate result of violation of the Illinois Whistleblower Act and

related law, plaintiff suffered and continues to suffer lost wages and benefits, disruption to her


                                                  4
        Case: 1:20-cv-02310 Document #: 1 Filed: 04/14/20 Page 5 of 7 PageID #:5




personal life, humiliation, embarrassment, and loss of enjoyment of the ordinary pleasures of

life.

                                                COUNT II

                             PLAINTIFF AGAINST DEFENDANT FOR
                          A COMMON LAW RETALIATORY DISCHARGE

        26.     Plaintiff realleges and incorporates paragraphs one (1) through nineteen (19) as

though fully set forth at this place.

        27.     As set forth above, Defendant discharged the Plaintiff.

        28.     The discharge was in retaliation for Plaintiff complaining about and objecting to

having to work under unsafe conditions.

        29.     The discharge violates a clear mandate of public policy in that there is a public

policy of the State of Illinois that an employee of a hospital does not have to work in unsafe

conditions and that there is a public policy not to fire an employee who complains about and/or

objects to working in unsafe conditions.

        30.     As a direct and proximate result of violation of Illinois public policy and related

law, plaintiff suffered and continues to suffer lost wages and benefits, disruption to her personal

life, humiliation, embarrassment, and loss of enjoyment of the ordinary pleasures of life.




                                                COUNT III

          PLAINTIFF AGAINST DEFENDANT FOR RETALIATORY DISCHARGE IN
             VIOLATION OF PLAINTIFF’S RIGHTS UNDER THE FMLA




                                                  5
       Case: 1:20-cv-02310 Document #: 1 Filed: 04/14/20 Page 6 of 7 PageID #:6




        31.     Plaintiff realleges and incorporates paragraphs one (1) through nineteen (19) as

though fully set forth at this place.

        32.     During the time that Plaintiff was objecting to working in unsafe working

conditions there was discussion between she and her supervisors wherein Plaintiff indicated that

she would take time off pursuant to her intermittent FMLA rights that were then in place.

        33.     Rather than permitting Plaintiff to take time pursuant to her FMLA intermittent

leave, the Defendant terminated Plaintiff’s employment very shortly after the discussion

described above.

        34.     Section 105 of the FMLA and section 825.220 of the FMLA regulations prohibit

an employer is prohibited from interfering with, restraining, or denying the exercise of, or the

attempt to exercise, any FMLA right.


        35.     Further, an employer is prohibited from discriminating or retaliating against an

   employee or prospective employee for having exercised or attempted to exercise any FMLA

   right.

        36.     Plaintiff’s termination was caused by and in retaliation for her voicing her intent

   to take her FMLA intermittent leave.

        37.     As a direct and proximate result of violation of the FMLA, plaintiff suffered and

continues to suffer lost wages and benefits, disruption to her personal life, humiliation,

embarrassment, and loss of enjoyment of the ordinary pleasures of life.

        WHEREFORE, Plaintiff, by and through her attorneys, ED FOX & ASSOCIATES, LTD.

requests the following relief:

        1.      That Plaintiff be granted general and compensatory damages in an amount to be

determined at trial;

                                                  6
      Case: 1:20-cv-02310 Document #: 1 Filed: 04/14/20 Page 7 of 7 PageID #:7




       2.      That Plaintiff be granted special damages, including lost wages, benefits and an

appropriate pension adjustment, in a sum to be ascertained;

       3.      That Plaintiff be granted punitive damages in an amount to be determined at trial;

       4.      That the Court grant to Plaintiff his reasonably incurred attorneys' fees, costs,

litigation expenses, and pre-judgment interest; and

       5.      That the Court grant such other and further relief as the Court may deem just or

equitable.



                                                              By: s/Edward M. Fox
ED FOX & ASSOCIATES, LTD.
300 West Adams, Suite 330
Chicago, Illinois 60606
(312) 345-8877
efox@efoxlaw.com



                   PLAINTIFF HEREBY REQUESTS A TRIAL BY JURY

                                                              BY:    s/Edward M. Fox


ED FOX & ASSOCIATES, LTD.
Attorneys for Plaintiff
300 West Adams, Suite 330
Chicago, Illinois 60606
(312) 345-8877
efox@efoxlaw.com




                                                 7
